Per Curiam,
The verdict was in due form and responsive to the issue raised by the pleadings, and manifestly the question of the sufficiency of the evidence cannot be raised by assigning the verdict for error. Nor is that question raised by the fourth assignment, which is a mere statement of the appellant’s contention. It is neither in form nor in substance a specification of error in the charge. Moreover, it does not appear that a point was presented for binding directions, or that an exception was taken to the charge. The assignment alleging error “in admitting certain testimony” is in plain violation of our rules, and cannot be considered, because no testimony is set forth or even indicated in the assignment.
All of the assignments of error are dismissed and the judgment is affirmed.